                                United States District Court
                                Northern District of Illinois
                                     Eastern Division

 CHRISTY BROWN                                   )
            Plaintiff,                           )
                                                 )
                      v.
                                                 )             Case No.: 16-cv-01071
 WILLIAM RAINEY HARPER                           )
                                                             Judge Rebecca R. Pallmeyer
 COLLEGE,                                        )
                                                 )         Magistrate Judge Maria Valdez
                 Defendant.                      )
                                                 )
                                                 )
                                                 )

                    STIPULATION OF DISMISSAL WITH PREJUDICE
                            PURSUANT TO FED. R. CIV. P. 41 (a)
       Pursuant to the Federal Rule of Civil Procedure 41(a), Plaintiff, Christy Brown, and

Defendant, William Rainey Harper College, by their respective undersigned counsel, hereby

stipulate and agree to the dismissal of all claims in the above-captioned case with prejudice, with

each party to bear their own costs and attorneys’ fees.

By: _______________                                         By: ____________________

Candace D. Hansford                                         Caroline A. Roselli
Hansford & Deckert LLP                                      Robbins, Schwartz, Nicholas,
30 North LaSalle Street, Suite 1210                         Lifton & Taylor, Ltd.
Chicago, IL 60602                                           55 West Monroe Street, Suite 800
chansford@law-hd.com                                         Chicago, IL 60603
(312) 448-6565                                               312-332-7760
Attorney No. 6309186                                        Attorney No. 6279709
Attorney for Plaintiff                                      Attorney for Defendant
